MEMORANDUM **
Syed Nasir Uddin, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for *527substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding. The IJ listed specific, cogent reasons for finding petitioner’s application and testimony inconsistent and implausible, including with regard to the petitioner’s arrest, the authenticity of his student identification, and the plausibility of his fear of persecution. See id. at 1043. Because petitioner failed to establish eligibility for asylum, it follows that he failed to establish eligibility for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
In addition, substantial evidence supports the denial of relief under CAT. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.